United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4051
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Jose Parks,                             *
                                        *     [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: September 28, 2007
                                Filed: October 4, 2007
                                 ___________

Before LOKEN, Chief Judge, WOLLMAN and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       The district court1 concluded Jose Parks (Parks) was a career offender under
United States Sentencing Guideline § 4B1.1 based on Parks’s prior felony convictions
for escape and possession of a controlled substance with the intent to deliver. Parks
appeals, arguing the district court erred in (1) applying the preponderance of the
evidence standard, rather than the beyond a reasonable doubt standard, to determine
whether Parks’s prior convictions qualify as crimes of violence or controlled
substance offenses, and (2) concluding Parks’s escape conviction qualifies as a crime

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
of violence. We disagree. “Determining whether a prior conviction is a ‘crime of
violence’ for § 4B1.2 purposes is a question of law, not a question of fact found by the
judge.” United States v. Bockes, 447 F.3d 1090, 1093 n.4 (8th Cir. 2006). A district
court need not apply the beyond a reasonable doubt standard to determine whether a
prior conviction qualifies as a crime of violence or a controlled substance offense. See
United States v. Booker, 543 U.S. 220, 244 (2005) (“Any fact (other than a prior
conviction) which is necessary to support a sentence exceeding the maximum
authorized by the facts established by a plea of guilty or a jury verdict must be
admitted by the defendant or proved to a jury beyond a reasonable doubt.”) (emphasis
added). Parks’s escape conviction qualifies as a crime of violence. See United States
v. Nation, 243 F.3d 467, 472 (8th Cir. 2001) (holding “escape is categorically a crime
of violence”).

      We affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-